Case 1:20-cr-00239-TSE Document 59 Filed 05/18/21 Page 1 of 3 PageID# 272




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )       1:20CR239-2
                                                )
 EL SHAFEE EL SHEIKH,                           )       The Honorable T.S. Ellis, III
                                                )
         Defendant.                             )

                           DEFENDANT’S MOTION TO SEAL

         Pursuant to Local Criminal Rule 49(E), the defense moves for an order sealing

 Defendant’s motion to Substitute CJA Counsel.

         Sealing is necessary because the motion contains sensitive personal medical

 information that the public would not, under any other circumstances, be entitled to see.

 It is true that judicial proceedings are generally open to the public and that there exists,

 while not a First Amendment right, a common law right of public access to judicial

 records and documents. Media Gen. Operations, Inc. v. Buchanan, 417 F.3d 424, 429

 (4th Cir. 2005) (citing Balt. Sun Co. v. Goetz, 886 F.2d 60, 64-65 (4th Cir. 1989)). The

 presumption of the right of access can be rebutted if countervailing interests heavily

 outweigh the public interests in access. Virginia Dep't of State Police v. Washington

 Post, 386 F.3d 567, 575 (4th Cir. 2004). Ultimately, the decision to seal is a matter best

 left to the sound discretion of the district court. Washington Post, 386 F.3d at 575. With

 respect to medical records in particular, the Eastern District of Virginia has previously

 held that such records are entitled to privacy protection and may be filed under seal.

 James v. Service Source, Inc., 2007 U.S. Dist. LEXIS 86169 at *12 (Nov. 21, 2007 E.D.

 Va.).
Case 1:20-cr-00239-TSE Document 59 Filed 05/18/21 Page 2 of 3 PageID# 273




        The Court has the inherent power to seal materials submitted to it. See United

 States v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Arizona v. Maypenny,

 672 F.2d 761, 765 (9th Cir. 1982); Times Mirror Company v. United States, 873 F.2d

 1210 (9th Cir. 1989); see also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975); United

 States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766

 (9th Cir. 1975). “The trial court has supervisory power over its own records and may, in

 its discretion, seal documents if the public’s right of access is outweighed by competing

 interests.” In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984).

        Here, sealing, as opposed to redaction, is necessary to protect the confidential

 information contained throughout the entirety of the Defendant’s motion, there is no

 readability available way to redact this information without revealing confidential

 information. As such, the entirety of Defendant’s filing ought to be placed under seal.

        Defendant respectfully requests that the Court enter an Order permitting

 Defendant’s Motion to Substitute CJA Counsel to be filed under seal. As such, a

 proposed Order is attached for the consideration of the Court.

                                                      Respectfully Submitted,

                                                      EL SHAFEE ELSHEIKH,
                                                      By Counsel

                                                                 /s/
                                                      Nina J. Ginsberg, VSB # 19472
                                                      DiMuroGinsberg, P.C.
                                                      1101 King Street, Suite 610
                                                      Alexandria, VA 22314
                                                      Phone: (703) 684-4333
                                                      Fax: (703) 548-3181
                                                      Email: Nginsberg@dimuro.com




                                              2
Case 1:20-cr-00239-TSE Document 59 Filed 05/18/21 Page 3 of 3 PageID# 274




                             CERTIFICATE OF SERVICE

         I hereby certify on this 18th day of May, 2021, I filed the foregoing pleading
 through the ECF system, which shall then send an electronic copy of this pleading to all
 parties in this action.
                                               /s/ _______________
                                               Nina Ginsberg, Esq.




                                             3
